Case 4:20- mj-07178-N/A-JR Document 1 Filed 03/09/20 Page 1 of1

 

 

 

CRIMINAL COMPLAINT
United States District Court DISTRICT of ARIZONA
United States of America DOCKET NO.
Vv. 35 Fee
Jorden Welsher, DOB: 1994: United States MAGISTRALE'S Casnal £3 WAS

 

 

Complaint for violation of Title 8, United States Code §§ 1324(a)(1)(A)(ii) & 1324(a)(1)(B)(G); 1325; 18 USC § 3

 

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION: |
COUNT 1 (Felony) On or about March 6, 2020, in the District of Arizona, Jorden Welsher, knowing or in reckless
disregard that certain aliens, namely Jose Mora-Roldan, Jorge Efrain Velazquez-Gutierrez and Andres Candido-
Cantu, had come to, entered, and remained in the United States in violation of law, did transport and move said aliens
within the United States by means of transportation and otherwise, in furtherance of such violation of law and did so
for the purpose of private financial gain; in violation of Title 8, United States Code, Sections 1324(a)(1)(A) Gi) and
1324(a)(1)(B)().

COUNT 2 (Misdemeanor) On or about March 6, 2020, in the District of Arizona, Jorden Welsher, knowing that
certain illegal aliens, Jose Mora-Roldan, Jorge Efrain Velazquez-Gutierrez and Andres Candido-Cantu, had entered
the United States at a time or place other than as designated by immigration officers, did knowingly assist Jose Mora-
Roldan, Jorge Efrain Velazquez-Gutierrez and Andres Candido-Cantu so that they would not be apprehended by law
enforcement by transporting them in the vehicle that Jorden Welsher was driving; in violation of Title 8, United
States Code, Section 1325(a)(1) and Title 18 United States Code, Section 3. )

 

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

On or about March 6, 2020, in the District of Arizona (Douglas), United States Border Patrol Agents (BPAs) received
a request to assist a Department of Public Safety Officer (DPS) with a traffic stop. BPAs responded to DPS reporting
a bailout of four to five subjects. BPAs located and followed footprints and other signs of passage through the desert.
BPA apprehended four persons in the desert. BPAs returned to the vehicle stop and encountered the driver, of a 2007
. |Chevrolet Impala, Jorden Welsher. BPA determined that the three passengers including Jose Mora-Roldan, Jorge
Efrain Velazquez-Gutierrez and Andres Candido-Cantu were in the US. illegally.

Material witnesses Mora-Roldan, Velazquez-Gutierrez and Candido-Cantu said they had arranged to be smuggled
into the United States for money. Each said they crossed the border illegally. Velazquez-Gutierrez stated they
received a call notifying them that a gray sedan would pick them up and take them to Phoenix, Arizona. Mora-Roldan
initially identified Welsher as the driver, but did not want to affect anyone. Velazquéz-Gutierrez identified Welsher
as the driver from a photo lineup. Velazquez-Gutierrez stated Welsher told him and the other witnesses to get out of
the car and run.

In a post-Miranda statement, Welsher said that he agreed to drive to Douglas, Arizona to pick up tools to fix a car.
He drove to Douglas, Arizona in his friend Junior’s car and stopped at a Circle K to meet with Junior’s friend.
Welsher stated he was approached by a man at the Circle K who asked for a ride for himself and a few others.
Welsher said he was going to be paid $100 for the ride once they arrived at the location. He said after driving about
ten minutes he saw a police officer, who began following him. Welsher stated when he began to yield the four
subjects in the vehicle opened the doors and ran.

 

MATERIAL WITNESSES IN RELATION TO THE CHARGE: Jose Mora-Roldan, Jorge Efrain Velazquez-Gutierrez and Andres
Candido-Cantu :

 

 

Detention Requested SIGN SACRE OF COMPLAINANT
Being duly sworn, I declare that the foregoing is
true and correct to the best of my knowledge. OFFICIAL TITLE & NAME:
| AUTHORIZED BY: AUSA JAATKat. | C— U.S. Border Patrol Agent

 

 

 

Sworn to before me and subscribed in my pregefice.

 

 

* , ~ fo) ,
SIGNATURE OF MAGISTRATEFEDGRRA.. 0. 9 DATE san

 

 

1) See Federal rules of Criminal Procedure Rules 3 and 54

 
